      Case 1:18-cv-02965-GJH Document 34 Filed 04/12/19 Page 1 of 23



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MARYLAND

THE NATIONAL FEDERATION             *
OF THE BLIND,                       *
                                    *
                Plaintiff           *
     v.                             *    CIVIL NO. GJH-18-2965
                                    *
U.S. ABILITYONE,                    *
COMMISSION, et al.,                 *
                                    *
                Defendants          *
                                    *

           *    *      *     *     ***        *        *     *       *

                   DEFENDANTS’ REPLY TO PLAINTIFF’S
                OPPOSITION TO DEFENDANTS’ MOTION TO
          DISMISS, OR ALTERNATIVELY, FOR SUMMARY JUDGMENT

     In accordance with Local Rule 105, the defendants, the United

States AbilityOne Commission, Thomas D. Robinson, in his official

capacity as Chair of the AbilityOne Commission, and Tina Ballard,

in her official capacity as Executive Director of the AbilityOne

Commission (hereinafter collectively, “the Commission”), by their

attorneys, Robert K. Hur, United States Attorney for the District

of Maryland, and undersigned counsel, submit this Reply to the

plaintiff’s,   the    National   Federation       of   the   Blind       (“NFB”),

Opposition to the defendants’ motion to dismiss, or alternatively,

for summary judgment.

                            I.   INTRODUCTION

     On March 15, 2019, the NFB filed its Opposition to the


                                    1
        Case 1:18-cv-02965-GJH Document 34 Filed 04/12/19 Page 2 of 23



Commission’s motion seeking dismissal of or summary judgment on

NFB’s     complaint    for    declaratory     judgment      respecting   the

designation of the American Federation of the Blind (“AFB”) as a

Central Non-profit Agency (“CNA”) and its reply to the Commission’s

Opposition to NFB’s motion for a preliminary injunction seeking to

enjoin the implementation of the Cooperative Agreement between the

Commission and the American Federation of the Blind (“AFB”).             ECF

No. 30.     As the Court will well recall, this case centers upon

NFB’s multi-pronged allegation that: (1) the Commission violated

the Administrative Procedure Act (“APA”), 5 U.S.C. §§ 551, et seq.,

by designating the AFB as a CNA without notice to the public and

allowing for a period of comment in accordance with 5 U.S.C. §

553(b) – (c); (2) the absence of any prior publicized notice of

the CNA designation and the failure to solicit other bids or

applications     for   such   contravened   the   Uniform    Administrative

Requirements, Cost Principles, and Audit Requirement for Federal

Awards (“UAR”), 2 C.F.R. §§ 200.203 and 200.205(b), the Federal

Procurement Act, 41 U.S.C. § 1708, and the Federal Acquisition

Regulation (“FAR”), 48 C.F.R. § 5.201, and thus the designation

was not in accord with the law; and (3) the CNA designation is

arbitrary and capricious because no legitimate rationale underlies

the selection of AFB or explains why the Commission did such

without soliciting and considering other applicants.              ECF No. 1
                                      2
      Case 1:18-cv-02965-GJH Document 34 Filed 04/12/19 Page 3 of 23



in National Federation of the Blind v. U.S. AbilityOne Commission,

et al., Civ. No. GJH-18-2965 at ¶¶ 71-97.

     NFB, in its Opposition to the motion to dismiss or for summary

judgment, tries to stitch together, by way of innuendo, unfounded

attribution of illicit motives, the use of charged language, and

a distortion of the Administrative Record (“A.R.”), a tale of a

designation process marked by Agency conduct that was “covert” by

design so as to install as a CNA an organization ill-suited for

the task.   ECF No. 30 at 6-13.         In continuing to press its case

that the Commission acted arbitrarily and capriciously and in

defiance of the governing law, NFB makes four principal arguments.

First, regarding the reviewability of the CNA designation under 5

U.S.C. § 701(a)(2) of the APA, the “committed to agency discretion

exception” to the notice and comment requirements of the APA upon

which the Commission’s motion to dismiss is predicated, NFB argues

that there are indeed judicially manageable standards by which to

judge the Commission’s CNA designation.           Effectively conceding

that the CNA designation process is a discretionary act, ECF No.

30 at 25, ¶ 2, the NFB maintains that the implementing regulations

for the Javits Wagner O’Day Act (“JWOD”) at 41 C.F.R. § 51-1.3,

and the factors identified by the Commission’s General Counsel in

the CNA due diligence memorandum at A.R. 000077, “limit” the

Commission’s discretion, ECF No. 30 at 25, and so provide standards
                                    3
         Case 1:18-cv-02965-GJH Document 34 Filed 04/12/19 Page 4 of 23



by which to determine whether the Commission acted arbitrarily,

capriciously, and counter to the law in making the CNA designation.

So too, the NFB further insists, do the UAR’s and the FAR’s

contracting and federal acquisition requirements and the 2016

Consolidated Appropriations Act and the 2017 National Defense

Authorization Act (“NDAA”) all serve as frameworks to evaluate the

CNA designation.       ECF No. 30 at 26.

     Respecting      summary    judgment,   the    NFB   contends   that   the

Administrative Record fails to establish an absence of a genuine

dispute of material fact meriting this form of relief.              Id. at 28.

Specifically, the NFB asserts that the record shows that the APA’s

notice     and   comment   requirements     were   triggered    because    the

Commission engaged in rulemaking when the Commission changed the

process by which it designated CNAs from its decades-old use of

either “legislation”           or “regulation” to an informal process

consisting of “courting AFB to apply” for the designation; using

a “targeted RFP” (request for procurement) selection process;

conducting a brief due diligence review and adopting additional

CNA standards, which it then waived along with the standards that

CNAs must meet under 41 C.F.R. § 51-1.3. ECF No. 30 at 28.

     The NFB further argues that because the Commission used a

cooperative agreement to effectuate the AFB designation as a CNA,

the Commission was required to follow all of the UAR’s provisions,
                                       4
      Case 1:18-cv-02965-GJH Document 34 Filed 04/12/19 Page 5 of 23



including its notice and competition requirements, because all

portions of the UAR apply to cooperative agreements under 2 C.F.R.

§ 200.101(b) without regard to whether it is a competitive award

or commercial agreement.     ECF No. 30 at 33.       It contends that the

FAR applies to acquisitions because in designating the AFB as a

new CNA, the Commission acquired a service – the definition of an

“acquisition” under 48 C.F.R. § 2.101 and that as a “commercial

transaction,” the designation constituted a procurement subject to

the FAR.    ECF No. 30 at 33-34.

     Lastly, the NFB argues that summary judgment is inappropriate

because the Administrative Record generates material disputes of

fact as to whether the AFB would have been designated as a CNA had

the Commission followed the UAR and FAR guidelines and its own CNA

qualification    standards    and    that     the   deviation   therefrom

establishes that the Commission’s decision to designate AFB as a

CNA was arbitrary and capricious.           Id. at 35-38.   As explained

fully below, the NFB is wrong as to all of the above adumbrated

arguments and summary judgment is proper in this case as a matter

of law.    Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

                             II.    REPLY ARGUMENT

     Before turning to the merits of the contentions asserted by

the NFB which seek to turn judicial review of agency action on its

head, it bears repeating that the role of the Court in reviewing
                                     5
      Case 1:18-cv-02965-GJH Document 34 Filed 04/12/19 Page 6 of 23



agency action is not boundless.          Of course, agency action must be

set aside and held unlawful when such action is, inter alia,

arbitrary, capricious, an abuse of discretion, or otherwise not in

accordance with the law.          See 5 U.S.C. §§ 706(2)(A)-(C) (setting

forth what action is violative of the APA).                Review under the APA

is, nonetheless, highly deferential and a presumption of validity

and regularity attaches to agency action.              Ohio Valley Envtl. Coal

v. Aracoma Coal Co., 556 F.3d 177, 192 (4th Cir. 2009).                  None of

the arguments mustered by the NFB weakens or eradicates this

presumption.

     A. Judicial Review of the Agency’s Action Is Barred Under 5
     U.S.C. § 701(a)(2) “Committed to Agency Discretion Exception”

      NFB maintains that judicial review of the Commission’s CNA

designation decision is not proscribed by the committed-to-agency-

discretion exception set forth under 5 U.S.C. § 701(a)(2) because

the Court may look to a number of sources as a basis for devising

judicially     manageable    standards        by   which    to   judge   the   CNA

designation.     ECF No. 30 at 25-27.         Those sources include, the NFB

contends, the UAR and the FAR, as well as the prescriptives of the

2016 Consolidated Appropriations Act and the 2017 National Defense

Authorization    Act.       Id.     To   be    sure,   judicially     manageable

standards may be found in formal and informal regulations and

policy statements, Padula v. Webster, 822 F.2d 97, 100 (D.D.C.


                                         6
      Case 1:18-cv-02965-GJH Document 34 Filed 04/12/19 Page 7 of 23



1989), but such sources do not support reviewability here.                     The

regulations    simply     define    a   CNA   and   its    responsibilities     in

language echoing the JWOD Act.            41 C.F.R. §§ 51-1.3 & 51.3.2(a)(n)

(2019).      Like   the   JWOD     Act,    the   regulations    are   devoid    of

references to the standard to be applied in carrying out the CNA

designation.    Id.

     Although the NFB points to the UAR and the FAR as providing

judicially manageable standards by which to evaluate the CNA

designation, as explained below in Section C, those regulations do

not speak to the process by which to designate a CNA.                  Nor does

the regulation set forth at 41 C.F.R. § 51-1.3 provide a manageable

standard as the subsection sets forth only the definition of a CNA

and not the process by which the designation should occur.               Neither

do the 2016 Consolidated Appropriations Act nor the 2017 NDAA

provide standards under which to assess the process for designating

a CNA.     The former relates to what should be included in written

agreements with CNAs.        The latter merely makes a recommendation

for exploring opportunities for competition amongst CNAs and is

not binding and does not address the designation process.                In this

way this case is unlike Healthy Teen Network v. Azar, 322 F.Supp.3d

647 (D.Md. 2018) where the Consolidated Appropriations Act there

pertinent imposed restrictions directly related to the agency’s

decision    respecting     funding      of    teenage     pregnancy   prevention
                                          7
       Case 1:18-cv-02965-GJH Document 34 Filed 04/12/19 Page 8 of 23



programs.

      B.   The CNA Designation Was Not Rulemaking Triggering the
      Notice and Comment Requirements of 5 U.S.C. § 553(b)-(c)

      Neither is there merit to the NFB’s contention that the

Commission “altered” the process by which it selects CNAs with the

AFB designation and thereby engaged in rulemaking triggering the

APA’s notice and comment requirements.         ECF No. 30 at 29-30.     The

NFB’s argument in this regard is predicated on the incorrect

proposition that the Commission, in the past, designated the

National Institute for the Blind (“NIB”) and the National Institute

for the Severely Handicapped (“NISH,” now renamed “SourceAmerica”)

by either legislation or regulation and that the AFB designation

did not occur by this method but rather by an “informal” and new

adjudicatory process that constituted a substantive policy change.

Id.    The “new” adjudicatory process, NFB continues, included

“courting” AFB to apply; utilizing an individually targeted RFP

selection process and abandoning it after the Technical Evaluation

Team indicated its lack of confidence in AFB; performing a “four-

day due diligence review”; waiving CNA standards; and allowing the

CNA designation to occur by vote.         Id. at 30-31.

      The category of rules to which the APA’s notice and comment

requirements apply, that is, legislative or “substantive” rules

are   those   that   supplement   a   statute,   adopt    a   new   position


                                      8
        Case 1:18-cv-02965-GJH Document 34 Filed 04/12/19 Page 9 of 23



inconsistent with existing regulations, or otherwise effects a

substantive change in existing law or policy.                   Mendoza v. Perez,

754 F.3d 1002, 1021 (D.C.Cir. 2014).                  The CNA designation does not

fit within these qualifiers.             What the NFB consistently ignores

is that the JWOD Act sets forth no process for the designation of

a    CNA;    the   Act   merely    obligates      the    Commission   to    effect   a

designation.         41 U.S.C. § 8503(c).             The JWOD Act’s implementing

regulations likewise set forth no process for CNA designations.

The    regulations        simply   define       the    term   “CNA”   and   the    CNA

responsibilities in language echoing the statute.                     41 C.F.R. §§

51-1.3 & 51.3.2(a)-(n) (2019).            Like the statute, the regulations

are silent as to the process by which the CNA designation may be

made.       Id.    The designation of AFB as a CNA was not therefore a

“new” adjudicatory process supplanting or changing an existing

statutory, regulatory, or policy requirement.

        Though the NFB cites certain pages in the Administrative

Record, that is, A.R.000005 and A.R.000080-81, as support for its

contention that the Commission engaged in rulemaking by changing

its policy to allow designation of a new CNA by vote, ECF No. 30

at    31,    a    fair   reading   of   those     cited    pages   shows    that   the

designation decision was to occur by electronic vote consonant

with the Commission voting protocols, A.R.000005, and that in early

June, 2018, prior to the vote, the Commission redefined the term
                                            9
     Case 1:18-cv-02965-GJH Document 34 Filed 04/12/19 Page 10 of 23



“Special Vote Letter” to include the terms “Agency Operations

Decision   Document”   and   “CNA   Designation    Decision   Document.”

A.R.000080-81.    Such action was nothing more than a means of

describing the Commission’s definition of the term “Special Vote

Letter.”   Such action is not tantamount to rulemaking as that term

is defined in 5 U.S.C. §§ 551(4)-(5).

     The NFB’s assertion that the earlier CNA designations of NIB

and NISH were made by legislation or regulation and in accordance

with the notice and comment procedures misconceives the history of

those actions.   The 1973 Federal Register notices referenced by

the NFB in its Opposition, ECF No. 30 at 4, and the Amended

Complaint, ECF No. 2 at ¶ 35, related to the then new regulations

pending promulgation by the Commission to reflect the changes

impelled by the 1971 amendment of the then Wagner O’Day Act.           H.R.

No. 92-228, 92d Cong., 1st Sess. (May 25, 1971).           The amendment

was a response to the efforts of a coalition of national non-

profit entities serving people with severe disabilities; those

organizations included the: (1) Goodwill Industries of America;

(2) International Association of Rehabilitation Facilities; (3)

National Association for Retarded Children; (4) National Easter

Seal Society for Crippled Children and Adults; (5) United Cerebral

Palsy Association; and (6) Jewish Occupational Council.                116

Cong.Rec.S 1517 (daily ed. Feb. 10, 1970); 116 Cong.Rec.E 1100-
                                    10
      Case 1:18-cv-02965-GJH Document 34 Filed 04/12/19 Page 11 of 23



1101 (daily ed. Feb. 19, 1970); see also History of SourceAmerica,

available at https://www.sourceamerica.org/history (last visited

on April 11, 2019).

      The amendment extended to severely handicapped persons the

authority to sell certain products to the federal government and

enlarged the scope of the Act to include the provision of services

and not just products and commodities.               38 Fed.Reg. 6076 (Mar.

6, 1973).    The Federal Register notice also identified that NIB

was the CNA for the blind community, a designation it had held

since 1938 shortly after the enactment of then then Wagner O’Day

Act (now referred to as the JWOD Act).         Id.    On June 21, 1973, the

Commission’s regulations were amended to simply identify the above

six   organizations   as    serving     as   the   CNAs   for   the    severely

handicapped community.       38 Fed.Reg. 16316 (June 21, 1973).          After

the six organizations named above combined to form NISH (later

renamed,    “SourceAmerica”),     the      Commission     issued   a    Federal

Register notice recognizing the newly formed organization and its

retention as a CNA.        39 Fed.Reg. 35364 (Oct. 1, 1974).           Another

Federal Register notice in 1976 gave notice that the Commission

transferred the CNA functions for “non-blind workshops” to NISH

and had withdrawn the CNA designation for the six separately named

organizations that ultimately combined to form NISH.               41 Fed.Reg.

26905 (June 30, 1976); 41 Fed.Reg. 21359 (May 25, 1976).                    The
                                      11
       Case 1:18-cv-02965-GJH Document 34 Filed 04/12/19 Page 12 of 23



history thus reflects that legislation, regulation, and public

notice did not serve as the process by which the CNA selections

were   made;   the   legislation,    regulations     and    Federal   Register

notices merely provided to the public the identities of the CNAs.

The designation of AFB as a CNA was not an alteration of a

previously established process for CNA selection and so did not

constitute rulemaking.        There was no statutory “process” for CNA

designations set forth in either the JWOD Act or the implementing

regulations to alter.        The notice and comment requirements of the

APA therefore did not apply to the AFB designation.

       There is no basis for the NFB’s dismissal as “disingenuous”

and contrary to the AFB Cooperative Agreement the fact that the

AFB designation as a CNA was consonant with the Commission’s

statutory mandate under 41 U.S.C. § 8503(e) to “make a continuing

study and evaluation of its activities under [the JWOD Act] to

ensure effective and efficient administration of [the Act].”               As

explained in the Commission’s motion to dismiss or for summary

judgment, ECF No. 24 at 32, the Commission is vested with the

statutory authority either on its own “or in cooperation with other

public or nonprofit private agencies” to study “problems related

to   the   employment   of    the   blind   and   other    severely   disabled

individuals” and “the development and adaptation of production

methods that would enable a greater utilization of the blind and
                                      12
      Case 1:18-cv-02965-GJH Document 34 Filed 04/12/19 Page 13 of 23



other severely disabled individuals.                      Id. at §§ 8503(e)(1)-(2).

The   Court      need    only   read     Section      A    of    the     AFB    Cooperative

Agreement, ECF No. 17-2 at 7-10, attached to the NFB’s motion for

a preliminary injunction, to ascertain that Phase I of the three

phases      of   the    Cooperative      Agreement         pertains      to     researching

innovative employment opportunities, careers and lines of business

for   the    blind      community   and    identify        a    model     for    continuous

identification of such opportunities.                 The fact that Phases II and

III of the Cooperative Agreement pertain to functioning as a CNA

is a circumstance that does nothing to lessen the applicability of

41 U.S.C. §§ 8503(e)(1)-(2).

      Importantly, on the issue of the applicability of the notice

and comment requirements, the NFB does not dispute that the JWOD

Act, under § 8503(a)(2), expressly mandates that additions to or

removals of products and services from the JWOD Act Procurement

List requires adherence to the APA’s notice and comment but no

such requirement is made as to § 8503(c), the CNA designation

provision.         The       inclusion    of    the       APA       notice     and   comment

requirements       in    §    8503(a)(2)       but   not       in    §   8503(c)     may   be

interpreted as a deliberate choice and one that was made in

recognition that the CNA designation is not “rulemaking” activity.

When Congress includes language in one section of a statute but

omits it in another section of the same Act, it is generally
                                           13
       Case 1:18-cv-02965-GJH Document 34 Filed 04/12/19 Page 14 of 23



presumed that Congress acts intentionally and purposely in the

disparate inclusion or exclusion.             Russello v. United States, 464

U.S. 16, 23 (1983).       Given that the notice and comment requirement

of § 553(b) was not triggered by rulemaking activity, no violation

of the APA occurred as a consequence of the designation of AFB as

a CNA.

       Finally, although the NFB declaims that the AFB cooperative

agreement’s status as a contract does not exempt it from the APA’s

notice and comment requirements under 5 U.S.C. § 553(a)(2) because

only the alleged “alteration” of the process for designating CNAs

is relevant to the notice and comment applicability inquiry, such

an    interpretation     is   counter    to    the    express   language     of   §

553(a)(2).     As that statutory provision plainly states, the APA

exempts from the rulemaking requirement of notice and comment “any

matter relating to agency management or personnel or to public

property,    loans,      grants,   benefits      or   contracts.”      The    CNA

designation and corresponding cooperative agreement effectuating

the designation clearly relate to a contract.             There is no question

that the AFB cooperative agreement falls within this exemption.

See City of Philadelphia v. Sessions, 280 F.Supp.3d 579, 613

(E.D.Pa. 2017) (notice and comment requirement inapplicable to

matter relating to imposition of grant conditions under 5 U.S.C.

§    553(a)(2));   see   also   Thomas   v.     Network   Solutions,   Inc.,      2
                                        14
     Case 1:18-cv-02965-GJH Document 34 Filed 04/12/19 Page 15 of 23



F.Supp.2d 22, 37 (D.D.C. 1998), judgment vacated on other grounds,

Thomas Network Solutions, Inc., 1998 WL 1738181 (D.D.C. August 28,

1998) (cooperative agreement between National Science Foundation

and private company to register domain names and assign Internet

Protocol    addresses   excepted   from   APA’s   notice    and    comment

requirement because cooperative agreement was a contract under 5

U.S.C. § 553(a)(2) of APA).

     Moreover, the statutory exemption in § 553(a)(2) applies

because the challenged designation and contract constituted a

“matter of agency management.”     The distinction that the NFB draws

between the Commission’s authority under the JWOD Act and the

authority vested in the Federal Home Loan Bank in Saratoga Sav. &

Loan Ass’n v. Federal Home Loan Bank of San Francisco, 724 F.Supp.

683 (N.D.Calif. 1989), ECF No. 30 at 32, is a distinction without

legal significance.     It matters not that under the JWOD Act the

Commission must designate CNAs, 41 U.S.C. § 8503(c), and the

Federal Home Loan Bank in Saratoga “could” appoint others to

perform certain of its functions.       724 F.Supp. at 684.       The point

is that both entities possessed the statutory authority to do such

and actions in pursuit of that authority, whether mandatory or

permissive, are a matter of agency management under 5 U.S.C. §

553(a)(2) of the APA.

     C.    The UAR and FAR Were Not Violated By the CNA Designation
                                   15
       Case 1:18-cv-02965-GJH Document 34 Filed 04/12/19 Page 16 of 23



       Also baseless is the NFB’s contention that the Commission

violated the UAR when it did not satisfy its notice and competition

requirements in 2 C.F.R. §§ 200.203-205 before entering into the

cooperative       agreement     with       AFB   because   the   UAR    governs   all

cooperative agreements where, as here, none of the specified

exemptions to the UAR’s provisions apply.                  ECF No. 30 at 33.      NFB

misconceives the point of the Commission’s position respecting the

UAR.    To clarify, there is no dispute that cooperative agreements

are    subject    to    the   UAR    but    NFB’s   arguments    that   competitive

procedures of the UAR were required are without merit.                      The UAR

contemplates that agencies may award cooperative agreements on a

noncompetitive basis and are not required to use the notices of

funding opportunities, review of merit proposals, review of risk

posed by applicants and specific conditions provisions of the UAR

set forth in 2 C.F.R. §§ 200.203, 200.204, 200.205 and 200.207,

respectively.          Section 200.200(b) of the Grants and Agreements

regulation in Title 2 of the Code of Federal Regulations provides

that    the      above-cited        subsections      are    “required     only    for

competitive Federal awards, but may also be used by the Federal

awarding agency for non-competitive awards where appropriate or

where required by Federal statute.” 2 C.F.R. § 200.200(b) (emphasis

added).       By this language, the regulation clearly contemplates

that some awards will be made without competition and allows for
                                            16
       Case 1:18-cv-02965-GJH Document 34 Filed 04/12/19 Page 17 of 23



agency      discretion    where   no    statutory     requirement           to   compete

exists.      Neither the JWOD Act nor the 2017 NDAA mandating use of

written agreements impose a statutory requirement to use any of

the   UAR    provisions     pertaining       to   public   notice      of    awards   or

specific processes for evaluating proposals.                     Therefore, whether

to use competitive or non-competitive processes is within the

purview of the Federal awarding agency to determine.                             The UAR

requires agencies to determine the appropriate instrument to use

for the Federal award as between contracts, grants and cooperative

agreements.      2 C.F.R. § 200.201.

       NFB’s argument that the FAR applies to the AFB designation as

effectuated by way of the cooperative agreement is a red herring.

The UAR, not the FAR, applies to cooperative agreements.                           See 2

C.F.R. § 200.38(b)-(d) and § 200.40(a)(2); and FAR 2.101, Contracts

(which excludes grants and cooperative agreements covered by 31

U.S.C. §§ 6301-6308.)

       The    cooperative    agreement       served   simply      to   designate       an

entity which would “facilitate the distribution . . .                        of orders

of    the    Federal   Government      for    products     and    services       on   the

procurement list,” 41 U.S.C. § 8503(c), for which that entity –

central nonprofit agency – might “charge fees to nonprofit agencies

for facilitating their participation in the AbilityOne Program.”

41 C.F.R. § 51-3.5.           The Commission itself was not acquiring
                                         17
     Case 1:18-cv-02965-GJH Document 34 Filed 04/12/19 Page 18 of 23



supplies or services with appropriated funds, but rather was making

the award “to carry out a public purpose of support . . . authorized

by law . . . instead of acquiring . . . property or services for

the direct benefit or use of the United States Government; and

substantial involvement is expected between the executive agency

and the . . . other recipient when carrying out the activity

contemplated    in   the   agreement”    by    effectuating    through   the

cooperative agreement the designation of AFB as a CNA.           31 U.S.C.

§ 6305.      The CNA designation at issue here is tantamount to

conferring a status much like that in Grigsby Brandford & Co.,

Inc. v. United States, 869 F.Supp. 984, 997 (D.D.C. 1994); it was

not a procurement or acquisition and so the federal procurement

laws and regulations did not apply.           The Commission thus did not

act contrary to law in violation of the UAR and the FAR in making

the designation in the manner that it did.

     D.   The CNA Designation Was Not Arbitrary and Capricious

     Finally, there is no merit to the NFB’s claim that summary

judgment is precluded because the Administrative Record reflects

that there are genuine disputes of material fact as to whether the

Commission   acted   arbitrarily   and   capriciously    and    abused   its

discretion in making the CNA designation.             ECF No. 30 at 35.

Specifically, the NFB maintains that there is a genuine dispute as

to whether the AFB would have been a qualified CNA had the
                                   18
       Case 1:18-cv-02965-GJH Document 34 Filed 04/12/19 Page 19 of 23



procedures set forth in the UAR for evaluating the risk posed by

AFB in terms of its financial stability, quality of management

systems, and history of audit reports been applied.                 Id. at 36.

The NFB further declaims had the “competition principles” of the

FAR been applied, NFB would likely have been viewed as uniquely

situated to serve as a CNA.         Id. at 36-37.     Furthermore, the NFB

continues, had the Commission heeded its own standards used to

justify AFB’s designation, AFB would not have qualified as a proper

CNA.    The NFB contends that the Commission did only a cursory due

diligence review using criteria that the record fails to show that

AFB met and the Commission ignored the Technical Evaluation Team’s

concerns about AFB’s technical and financial proposals.                  Id.

       In making these arguments, the NFB, in effect, is asking this

Court to substitute its judgment for that of the Commission’s as

to the CNA designation.       The scope of the Court’s review under the

arbitrary and capricious standard precludes such Monday morning

quarterbacking.      The    Court’s   review    is   narrow   and    must      only

consider whether the decision at issue is based on a consideration

of the relevant factors and whether there has been a clear error

of judgment.     Motor Vehicle Mfrs. Ass’n of the United States v.

State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983).

       Instructive   in    this   regard   is   Neustar,   Inc.     v.    Federal

Communications Commission, 857 F.3d 886 (2017), a case cited by
                                      19
       Case 1:18-cv-02965-GJH Document 34 Filed 04/12/19 Page 20 of 23



the NFB in its Opposition.           In Neustar, the FCC, after soliciting

bids, selected a company other than Neustar, a telecommunications

provider, to serve as a local number portability administrator

(“LNPA”).    Id. at 889.       The company selected was named Telcordia.

Id.    After objecting, to no avail, to the LNPA selection process

on    procedural    grounds    and   challenging    Telcordia’s     fitness   to

serves as a LNPA on, inter alia, neutrality grounds, Neustar

petitioned    the    Court    District    of    Columbia   Court    of   Appeals

asserting these same arguments.              Id. at 891-900.       The Court of

Appeals, in reviewing the issue raised as to whether the FCC’s

decision that Telcordia met the FCC’s criteria to serve as a

neutral LNPA, observed that Neustar raised concerns that might

well have justified a decision by the FCC against the selection of

Telcordia as a LNPA.          Id. at 900.      The Neustar court went on to

hold that it was required to be guided by the standard of whether

the decision was arbitrary and capricious and not to substitute

its judgment for that of the FCC’s.                 Id.    Adhering to that

standard, the Court of Appeals concluded that it could not say

that the FCC’s decision respecting Telcordia was “sufficiently

incorrect, misguided, or without basis to render it arbitrary and

capricious.”       Id.   The Court should so hold here.

       As explained more fully in the Commission’s motion to dismiss

or for summary judgment, ECF No. 24 at 10-19, 41-43, which facts
                                        20
        Case 1:18-cv-02965-GJH Document 34 Filed 04/12/19 Page 21 of 23



and argument are incorporated herein, AFB was designated as a CNA

because of its longstanding history of innovation and because AFB’s

strategic direction and the Commission’s mission were deemed as

well-aligned.        Id.   The administrative record sets forth that the

Commission explained its course of inquiry, its analysis of the

problems of employment growth stagnation, and its reasoning for

choosing AFB sufficiently such that this Court may discern a

rational connection between the decision-making process and the

ultimate     decision.        Contrary    to     the   NFB’s    assertions,   the

Commission undertook a due diligence review of AFB’s capabilities,

which review was noted as “preliminary,” A.R.000070, and which was

ongoing as the Cooperative Agreement makes clear.                   ECF No. 17-2

at 7.    The due diligence criteria used was clearly identified as

having its roots in business principles and the law.                   A.R.000071.

Furthermore,      the      Commission    did     not   ignore    the    Technical

Evaluation Team’s observations; those concerns were put before the

Commission members voting on the CNA designation.                A.R.000182-96.

     In sum, deference is due the Commission’s decision because it

examined the relevant factors and provided an explanation of its

decision that shows a rational connection between the facts found

and the decision that was made.               The CNA designation is thus the

antithesis      of    arbitrary    and        capricious   action      or   action

constituting an abuse of discretion in violation of the APA.
                                         21
     Case 1:18-cv-02965-GJH Document 34 Filed 04/12/19 Page 22 of 23



                               III.     CONCLUSION

     For   the   foregoing    reasons,          the   Defendants      respectfully

request that the Court grant the Defendants’ motion to dismiss, or

alternatively,    for   summary    judgment           as   to   the   plaintiff’s

complaint and motion for a preliminary injunction.

                                   Respectfully submitted,

                                   ROBERT K. HUR
                                   United States Attorney

                             By:   /s/
                                   TARRA DeSHIELDS
                                   Assistant United States Attorney
                                   General Bar No. 07749
                                   Office of the United States Attorney
                                   36 South Charles Street, 4th Floor
                                   Baltimore, Maryland 21201
                                   (410) 209-4800
                                   Counsel for Defendant

                         CERTIFICATE OF SERVICE

     I HEREBY CERTIFY that on this 12th day of April, 2019, a copy

of the foregoing Defendants’ Reply to Plaintiff’s Opposition to

Defendants’   Motion    to   Dismiss,      Or    Alternatively,       For   Summary

Judgment on Plaintiff’s Complaint for Declaratory Judgment and

Injunctive Relief was electronically filed and was so served upon

Eve L. Hill, Emily L. Levenson, and Anthony May, BROWN GOLDSTEIN




                                      22
     Case 1:18-cv-02965-GJH Document 34 Filed 04/12/19 Page 23 of 23



     & LEVY, LLP, 120 East Baltimore Street, Suite 1700, Baltimore,

Maryland 21202.

                                   /s/
                                  TARRA DeSHIELDS
                                  Assistant United States Attorney




                                   23
